Citation Nr: 1739222	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  08-35 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether referral for an extraschedular rating is warranted based on the collective impact of service-connected disabilities.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to March 7, 2011.


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney 


ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from May 1970 to December 1971 in the United States Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied an increased rating in excess of 10 percent for rheumatic heart disease, an increased rating in excess of 10 percent for right knee disability, and entitlement to a TDIU.  

In May 2010, the Board denied the Veteran's claims for increased schedular ratings, and in so doing, also denied referring the claims to VA's Director of Compensation for consideration of the assignment of an extraschedular rating or ratings for these disabilities.  The claim for a TDIU was remanded for further development.  The Veteran appealed the Board's denials to the United States Court of Appeals for Veterans Claims (CAVC). 

In March 2013, CAVC issued a Memorandum Decision which affirmed the Board's May 2010 denial of increased schedular ratings for rheumatic heart disease and right knee disability and affirmed that portion of the decision which denied referral for extraschedular consideration of his heart disease and right knee degenerative changes.  The Veteran appealed the CAVC determination.

In August 2014, the United States Court of Appeals for the Federal Circuit (Federal Circuit) reversed CAVC's holding with respect to the propriety of the Board's extraschedular determinations.  Specifically, the Federal Circuit held that "[t]he plain language of [38 C.F.R. §] 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities.  The regulation is specifically directed to the 'exceptional case where the schedular evaluations' are inadequate."  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The Federal Circuit therefore remanded the matter back to CAVC.

In September 2014, the Board, in pertinent part, remanded the claim for a TDIU for further development.  

In November 2014, CAVC remanded the collective impact issue to the Board, noting that its own March 2013 decision was "unaffected by the Federal Circuit's reversal" with regard to "schedular ratings for a right knee disability and rheumatic heart disease, and the extraschedular determinations for right knee disability and rheumatic heart disease on an individual basis."  Johnson v. McDonald, No. 10-1785, 2014 WL 6634223  (Vet. App. Nov. 24, 2014) (memorandum decision).  Rather, CAVC's remand was limited, ordering the Board to only consider the collective impact of the Veteran's service-connected disabilities in making an extraschedular determination.

In August 2015, the Board remanded the collective impact issue for further development.  The Board found that the claim was intertwined with pending claims for service connection for an acquired psychiatric disorder and a TDIU.  The psychiatric and TDIU claims represented the only claims remaining from the Board's May 2010 and September 2014 adjudications.  As development on these two claims had not yet been completed, the Board deferred adjudication of the collective impact issue.

In January 2016, the RO awarded service connection for an acquired psychiatric disorder.  As such, this claim is no longer in appellate status and will not be addressed below.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

In April 2016, the RO granted a TDIU, effective from March 7, 2011.  This was  not a full grant of the benefit sought as the TDIU was awarded for only a portion of the appeal period.  See AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).  Moreover, in the April 2016 decision, the RO explicitly advised the Veteran that the matter of a TDIU prior to March 7, 2011 remained in appellate status.  The RO certified the claim to the Board and readjudicated it in an April 2016 supplemental statement of the case.  Additionally, the Veteran and his attorney did not indicate agreement with the April 2016 award, but, to the contrary, expressed their timely disagreement with the effective date set forth in the decision.  This claim remains pending in appellate status.

The Veteran's attorney argues that a claim for special monthly compensation under 38 U.S.C.A. § 1114(s)(1) pursuant to Akles v. Derwinski, 1 Vet. App. 118 (1991) has been reasonably raised by the record.  The claim is referred for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As noted, in April 2016,  the RO awarded a TDIU effective March 7, 2011.  In response to that rating decision, in October 2016, the Veteran's attorney requested a Decision Review Officer (DRO) conference regarding the claim, pursuant to 38 C.F.R. § 3.2600.  In February 2017, the attorney reiterated his request for a DRO conference. 

The Veteran has not yet been provided with any hearing in connection with his appeal, and his request was received prior to the notification letter provided under 38 C.F.R. § 20.1304.  He must be afforded the opportunity for a DRO conference to ensure due process.  As previously discussed by the Board in August 2015, the claims on appeal are inextricably intertwined and as such, both are remanded.

Accordingly, the case is REMANDED for the following action:

In accordance with the Veteran's attorney's requests, schedule a local conference with a Decision Review Officer.  Appropriate notification of the conference must be provided, and the notice letter must be associated with his claims folder.  After the conference has been held, or if the Veteran cancels the conference or fails to report, the claims must be returned to the Board for further appellate review, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






